Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32(a) CERTIFICATION OF PERIODIC REPORT 18 USC 1 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, As Codified at 18 U.S.C. Section 1350 I, the undersigned D. Bryan Jordan, President and Chief Executive Officer of First Horizon National Corporation (Corporation), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, as follows: 1. The Corporations Annual Report on Form 10-K for the year ended December 31, 2008, (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934. 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Dated: February 26 , 2009 /s/ D. Bryan Jordan D. Bryan Jordan President and Chief Executive Officer
